Opinion filed March 29, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-17-00058-CR
                                   __________

                         JESSE ROBLES, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR22295


                     MEMORANDUM OPINION
      Initially, upon Jesse Robles’s plea of no contest to the charge of credit card or
debit card abuse, a state jail felony, the trial court deferred the adjudication of
Appellant’s guilt and placed him on community supervision for four years. Later,
after the State had filed a motion to adjudicate and after the trial court had heard the
motion, the trial court orally revoked Appellant’s community supervision, assessed
his punishment at confinement in a state jail facility for two years, and imposed the
sentence accordingly. Although the trial court included a finding of guilt in a written
judgment that it entered later, the trial court did not include a finding of guilt in its
oral announcement. That failure of the trial court is the focus of Appellant’s sole
issue on appeal. We affirm.
      In its motion to adjudicate guilt, the State alleged that Appellant had violated
multiple conditions of his deferred adjudication community supervision. At the
hearing on the State’s motion to adjudicate, the State waived two of the allegations.
Appellant pleaded “true” to some, but not all, of the remaining allegations. Both the
State and Appellant presented evidence at the hearing.
      After the State and Appellant had presented evidence, the trial court said,
“[T]he credible evidence in this case[] has shown by a preponderance of the evidence
that [Appellant] violated every one of these conditions that are set out in the State’s
motion,” except for those waived by the State. The trial court noted that the
violations all occurred while Appellant was on deferred adjudication and sentenced
Appellant to two years in a state jail facility. At no time during the hearing did the
trial court expressly state that he found Appellant guilty of the original offense. The
trial court later entered a written judgment in which it included an adjudication of
guilt for the state jail felony offense of credit card or debit card abuse. It also
included the two-year state jail sentence.
      We cannot agree with Appellant’s contention. A written judgment that is in
proper form is not rendered void by the absence of an express oral pronouncement
by the trial court that the accused is guilty of the offense. Villela v. State, 564 S.W.2d
750, 751 (Tex. Crim. App. 1978). The lack of such a pronouncement does not result
in an illegal sentence. See id.; Waggoner v. State, No. 11-07-00335-CR, 2009 WL
1800617, at *2–3 (Tex. App.—Eastland June 25, 2009, pet. ref’d) (mem. op., not
designated for publication); Sanchez v. State, 222 S.W.3d 85, 88 (Tex. App.—Tyler
2006, no pet.). The Texas Court of Criminal Appeals has observed that “[n]o further
ritual or special incantation from the bench,” other than the pronouncement of a
                                             2
sentence, “is necessary to accomplish an adjudication of guilt.” Jones v. State, 795
S.W.2d 199, 201 (Tex. Crim. App. 1990).
      Before the trial court placed Appellant on deferred adjudication, it
admonished him of the legal significance of a no contest plea, and to insure that
Appellant entered his plea voluntarily, it admonished Appellant and asked about
Appellant’s background. Appellant waived his right to a jury trial and entered his
no contest plea in accordance with a plea agreement that he receive deferred
adjudication community supervision.
      During the hearing on the State’s motion to adjudicate, the trial court again
admonished Appellant, accepted his plea, and heard evidence from both the State
and Appellant. At the end of the hearing, the trial court found that Appellant had
committed every alleged violation of the conditions of his community supervision,
except for those waived by the State, and sentenced Appellant to two years in a state
jail facility. We hold that the trial court’s actions “necessarily implied that [it] had
found” Appellant guilty and that there was no error. See Villela, 564 S.W.2d at 751.
      In Appellant’s argument, he asserts that the trial court’s failure to find him
guilty of the offense during the hearing violated his right to be present for the
adjudication of his guilt. However, we note that Appellant was physically present
when he originally pleaded no contest and when the trial court conducted a hearing
on the State’s motion to adjudicate. He was also present when the trial court
announced its findings on the motion to adjudicate and when the trial court imposed
sentence. Therefore, the trial court’s failure to orally pronounce Appellant guilty of
the offense at the hearing on the motion to adjudicate did not affect his rights to be
present at trial under the Texas Code of Criminal Procedure or the Confrontation
Clause of the United States Constitution. See U.S. CONST. amend. VI; TEX. CODE
CRIM. PROC. ANN. art. 33.03 (West 2006); Illinois v. Allen, 397 U.S. 337, 338 (1970).
We overrule Appellant’s sole issue on appeal.
                                           3
        We affirm the judgment of the trial court.




                                                                   JIM R. WRIGHT
                                                                   SENIOR CHIEF JUSTICE



March 29, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4